Citation Nr: 9910614	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis and, if so, whether all the evidence both old 
and new warrants the grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from April 1943 to January 
1946.  

In February 1946 the veteran was notified of a rating action 
that, in part, denied service connection for pulmonary 
tuberculosis (PTB) on the basis that it existed prior to 
service and was not aggravated during service.  He was 
notified in June 1948 of another rating action that same 
month which again denied service connection for PTB.  
Reopening of the claim has been denied on several occasions 
over the years, most recently in June 1996, of which the 
veteran was notified by letter of July 1, 1996.  No appeal 
was taken from that rating action.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for PTB on a de novo 
basis.  The notice of disagreement (NOD) was received in 
December 1997 and the statement of the case (SOC) was issued 
later in December 1997 which addressed the matter of 
reopening of the claim.  In VA Form 9, Appeal to the Board, 
the veteran requested, in part, a hearing before an RO 
hearing officer but he failed to attend a hearing scheduled 
in May 1998.  

The Board observes that following an RO January 1993 
notification to the veteran that his claim had been 
previously denied and that to reopen the claim he needed to 
submit new and material evidence, the veteran's then service 
representative alleged in April and June 1993 that there had 
been "clear and unmistakable error" (CUE), under 38 C.F.R. 
§ 3.105(a), in the original 1946 denial of service connection 
for PTB.  The RO responded by sending a letter dated July 30, 
1993 to the service representative stating that the 
"argument that a clear and unmistakable error was made has 
not been validated."  However, it does not appear that a 
formal adjudication was promulgated or that the veteran was 
personally made aware of the denial of the claim of CUE.  
Accordingly, this matter is referred to the RO for formal 
adjudication.  This matter is not inextricably intertwined 
with the present appeal because different law and regulations 
govern these different claims.  In fact, the claim of CUE has 
a much higher burden than that being adjudicate here (i.e., 
reopening).  


FINDINGS OF FACTS

1.  The veteran had active service from April 1943 to January 
1946.  

2.  The claimant was notified of a rating decision of June 
1996 which denied reopening of the claim for service 
connection for PTB but an appeal therefrom was not initiated.  

3.  The evidence received since the rating action of June 
1996 is new and material and reopens the claim for service 
connection for PTB and establishes that the claim is well 
grounded.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of June 1996, which denied 
reopening of the claim for service connection for PTB, and of 
which the veteran was notified, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a) 
(1998).  

2.  The new and material evidence, when considered with the 
old evidence, is sufficient to reopen the claim for service 
connection for PTB and to establish that the claim is well 
grounded.  38 U.S.C.A. §§ 5107(a), 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is undisputed that the veteran had pulmonary tuberculosis 
during active service, for which he was discharged from 
active duty and, a number of years thereafter, required that 
a part of his right lung be removed (during an extensive 
period of VA hospitalization from 1954 to 1956).  

Accordingly, the sole focus is whether PTB was incurred 
during active service or whether, as the RO has held, that 
PTB existed prior to active service and was not aggravated 
during active service.  

The evidence received since the June 1996 denial of reopening 
consists of a March 1997 statement from a private physician 
and a May 1997 report from a VA physician.  

In March 1997 Arif Shakoor, MD, stated that:

I feel that [the veteran] developed Tuberculosis in 
the line of duty while in the Service in the Pacific 
theater in WWII.  This is evident from the board of 
review letter written [] on 1-18-1946.  According to 
this letter [the veteran] had no evidence of 
Tuberculosis when he entered the Service and 
obviously developed it by the time he was discharged 
for medical reasons due to the development of TB.  

In my opinion as a Specialist in TB I strongly feel 
that [the veteran] developed TB while he was in the 
service in the Pacific.  Needless to say, that part 
of the world was and still is a high risk area for 
TB.  I feel [the veteran] developed progressive 
infection with TB which ultimately led to gradual 
destruction of his lungs which required surgery in 
the 50's and treatment with Cycloserine which was 
experimental at the time.  I feel that his Tb is 
connected to the Service.  

The veteran's claim folder was referred for review to a VA 
physician who stated in May 1997 that:

The issue is whether the veteran had [PTB] before he 
was inducted and whether it was aggravated during 
active service.  I have come across interpretation of 
the series of the chest films dated October 18, 1954.  
The report states 'there is 14x17 paper induction 
chest film dated April 17, 1943, and 35 mm chest film 
dated April 27, 1943.  Both of these films show 
multiple calcific deposits in the hilar regions, and 
in addition, show a soft flocculentnt [sic] 
infiltration behind the 4th anterior interspace on the 
right and on the 2nd, 3rd anterior interspace of the 
left.  Then there is a 35 mm chest film dated 
December 1, 1945, which shows no evidence of 
inflammatory reaction on the right.  There there 
[sic] are fibrotic strand-like nodular infiltrations 
on the left sub apical region.  A 14x17 chest film 
dated December 5, 1945, shows multiple calcific 
deposits in both hilar regions, with a small fibrous 
and calcific deposits in the right mid lung field 
adjacent to the lower portion of the hilum, with a 
localized nodular infiltration behind the 2nd, 3rd 
anterior interspace near the periphery, with 
prominent fibrous strands extending from this point 
to the hilum.  All of these films show evidence of 
some inflammatory process, which was more extensive 
and had MORE EVIDENCE OF ACTIVE LESION AT THE TIME OF 
INDUCTION THAN AT THE TIME OF DISCHARGE.  THE 
EXAMINATION WOULD SUGGEST REINFECTION TYPE ACTIVE 
PULMONARY TB AT THE TIME OF INDUCTION.  

With this report I believe that the veteran already 
had TB when he was inducted.  There was no evidence 
of aggravation during active service.  The discharge 
diagnosis was 'Tuberculosis, Pulmonary Reinfection 
Arrested, minimal.'  

Dr. Shakoor did not have the above reading and only 
relie [sic] on the veteran's statement.  I did not 
find [the] letter dated 1/18/46.  

The veteran was hospitalized in Cold Spring Road, 
Indianapolis, Indiana, in October 4, 1954.  He was 
diagnosed pulmonary TB far advanced 5 months.  He 
underwent right upper lobe lobectomy in February 2, 
1956 at VA hospital West 10th St. Indianapolis, 
Indiana.  

In summary: Based on the description of the films 
shortly after induction in April of 1943, and during 
service in December, 1945, revealed that he had 
evidence of TB on induction but did not worsen at the 
time of discharge.  

Legal Analysis

Because of recent developments in the law concerning new and 
material evidence, since the June 1997 rating action being 
appealed, the Board takes this opportunity to note the 
following.  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(decided September 16, 1998), the United States Court of 
Appeals for the Federal Circuit (hereinafter "Federal 
Circuit") held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found at 38 U.S.C. § 5108 (West 
199)) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.  

The new standard for new and material evidence is lower than 
that previously required under Colvin, the new and material 
evidence in this case meets the current, but lower standard, 
of being so significant that it must be considered to fairly 
decide the merits of the claim.  On this point, the Court 
recently stated that a review of the claim under the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Pylman v. West, 12 Vet. App. 65 (1998) and Fossie 
v. West, 12 Vet. App. 1 (1998).  

The additional development in case law has led to the 
following three-step analysis in applications to reopen a 
final previously denied claim under 38 U.S.C.A. § 5108 (West 
1991).  First, there must be evidence which is new (i.e., 
noncumulative evidence, not redundant, and not previously 
submitted) and material (i.e., that which bears directly and 
substantially on the issue).  Such evidence, by itself or 
together with evidence previously on file, must be so 
significant that it must be considered to fairly decide the 
merits of the claim.  Second, if new and material evidence 
is presented, the claim is reopened and it must immediately 
be determined whether, based on all the evidence, the 
reopened (not the original) claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991) (since a 
reopened claim is not necessarily well grounded).  In both 
the determinations of reopening and well groundedness, the 
credibility of the evidence, but not necessarily its 
competence, is presumed if it is not inherently false, 
untrue, or patently incredible, but the full weight of such 
evidence is not assumed.  However, neither the doctrine of 
the resolution of the benefit-of-the-doubt, at 38 U.S.C.A. 
§ 5107(b) nor the duty to assist in obtaining relevant 
evidence, at 38 U.S.C.A. § 5107(a), is applicable.  Third, 
if the reopened claim is well grounded, the merits of the 
claim is adjudicated but only after ensuring that the duty 
to assist, mandated by 38 U.S.C.A. § 5107(b) (West 1991), 
has been fulfilled.  Elkins v. West, No. 97-1534, slip op. 
(U.S. Vet. App. Feb. 17, 1999) and Winters v. West, No. 97-
2180, slip op. at 3 and 4 (U.S. Vet. App. Feb. 17, 1999) (en 
banc) (citing Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998)).  

Thus, if and only if the claim is reopened, the Board must 
address whether the claim is well grounded, as announced in 
Elkins and Winters, supra.  

Here, the new evidence consists of two conflicting medical 
opinions as to whether the veteran's PTB pre-existed entrance 
into military service and was not aggravated during service 
or whether it first manifested during active service.  Since 
both address this threshold matter they are both material.  
Since the favorable private medical opinion is material, and 
is the only favorable medical opinion on file, it should be 
considered to fairly decide the merits of the claim.  Thus, 
the claim is reopened.  

After reopening, the Board must next determine whether the 
claim is well grounded.  

Under 38 U.S.C.A. § 5107(a) "[a] person who submits a claim 
for benefits under a law administered by [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  A well grounded claim is one which is 
"meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of [section 5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990.  However, "more that 
just an allegation" is required, "the statute provides that 
[the claim] must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The "quality and 
quantity of the evidence required ... will depend upon the 
issue presented by the claim."  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

A well grounded claim for service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and a current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) only the 
evidence in support of the claim is evaluated (table).  In 
determining well groundedness, only the evidence in support 
of the claim is evaluated and that evidence is generally 
presumed to be credible, Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (citing King v. Brown, 5 Vet. App. 19, 21 
(1993)) and Hickson v. West, No. 96-1669, slip op. at 7 (U.S. 
Vet. App. Mar. 16, 1999).  

Here, it is undisputed that the veteran had PTB during 
service and now has current residuals thereof (in this case 
residuals of a post-service lobectomy) and that there is also 
a medical nexus between the two.  Consequently, under the 
Caluza standard, the claim is well grounded.  

In this case the RO noted that the new and favorable opinion 
of a private physician was based solely upon a history 
related by the veteran, whereas the new and unfavorable 
opinion of a VA physician was based upon a review of the 
evidence in the claim folder and not merely a history recited 
by the veteran.  In this regard, "[a]ny failure of the 
physicians to provide a basis for their opinions 'goes to the 
weight or credibility of the evidence in the adjudication on 
the merits rather than the threshold determination of well 
groundedness, a stage at which the claimant's evidence is 
presumed credible'."  Hernandez-Toyens, 11 Vet. App. at 382; 
see Robinette, 8 Vet. App. at 76 (1995)."  Mattern v. West, 
No. 96-1508, slip op. at 10 (U.S. Vet. App. Feb. 23, 1999).  

In sum, it appears that the RO concluded that the favorable 
new private medical opinion was rebutted by the unfavorable 
new VA physician's opinion.  However, to conclude that any 
favorable evidence is rebutted by other evidence requires not 
only consideration of negative (unfavorable) evidence but 
also a weighing the probative value of such conflicting 
evidence, both of which may not be done in adjudicating well 
groundedness.  

Accordingly, the claim is not only reopened but is also well 
grounded.  However, for reasons expressed in the remand 
portion of this decision, adjudication of the merits of this 
case on a de novo basis is deferred.  

As noted above, the doctrine of the resolution of doubt in 
favor of the veteran was not for application (but will be for 
application in any subsequent de novo merit's adjudication).  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to  service connection for PTB and that 
claim is also well grounded; to this extent the appeal is 
granted.


REMAND

As indicated above, if a reopened claim is well grounded, the 
merits of the claim is adjudicated but only after ensuring 
that the duty to assist, mandated by 38 U.S.C.A. § 5107(b) 
(West 1991), has been fulfilled.  Elkins v. West, No. 97-
1534, slip op. (U.S. Vet. App. Feb. 17, 1999) and Winters v. 
West, No. 97-2180, slip op. at 3 and 4 (U.S. Vet. App. Feb. 
17, 1999) (en banc) (citing Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998)).  

In this case, in June 1994 the veteran requested that he be 
provided a copy of all unfavorable rating actions back to 
1946 and a copy of all records in his claims file and these 
were provided him by the RO in July 1994.  However, in the 
December 1997 NOD the veteran again requested copies of his 
service medical records, including examinations at induction 
and discharge, and additional copies of rating decisions, as 
well as VA medical records.  

While much of the records requested in 1997 were previously 
forwarded to the veteran, it does not appear that the veteran 
was provided a copy of the unfavorable VA medical opinion of 
May 1997.  

Also, while the veteran did not appear for an RO hearing 
scheduled in May 1998, in the VA Form 9 of March 1998 he also 
requested a hearing before a member of the Board.  It appears 
that he may have been requesting a hearing before a traveling 
member of the Board.  Thus, the RO should contact the veteran 
and clarify whether he desires a hearing before a traveling 
member of the Board sitting in St. Petersburg, Florida.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
clarify whether he desires a hearing 
before a traveling member of the Board 
sitting in St. Petersburg, Florida.  If 
so, the appropriate steps should be 
taken.  

2.  The RO should take the appropriate 
steps to afford the veteran the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).  At a minimum, copies of 
such records as were not previously 
forwarded to him should be sent, to 
include a copy of the May 1997 VA 
physician's opinion.  

The veteran may then take such additional 
steps and submit such additional evidence 
as he wishes.  

For example, the veteran may wish to take 
a copy of his complete claims file or a 
copy of the May 1997 VA physician's 
opinion, or both, to the private 
physician that rendered the March 1997 
opinion to arrive at a more comprehensive 
medical opinion.  

3.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  

4.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  

While this case is in remand status, the appellant and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the appellant and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

